DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 7-12, 20-24 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020, therefore the Restriction requirement is made final.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 14-18, 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150362586 (Heinrich) in view of US 6310682 (Gavish) further in view of US 20130188766 (Williams) further in view of US 6448923 (Zrinc).
	1, 14. Heinrich discloses a method for use with a LIDAR system (Fig. 3: distance-measuring-device 50), the method having the steps of receiving a reflected light pulse (Fig. 3: 
With respect to claim 14, Heinrich discloses a memory adapted to store program code; and a processor coupled to the memory to access and execute instructions included in the program code (Fig. 3: controller 68 can be an integrated circuit such as a Field Programmable Gate Array; ¶39, 67).

	Heinrich does not explicitly disclose wherein the first time data comprises a first time stamp of a first channel, a second time stamp of the first channel, and a first voltage threshold, and the second time data comprises a first time stamp of a second channel, a second time stamp of the second channel, and a second voltage threshold. Williams teaches multiple channels employed with different thresholds (¶21, and that each channel records independent time data (e.g. ¶18)). It would have been obvious for a person having ordinary skill in the art to modify Heinrich to incorporate the multiple channels with different thresholds each recording independent time data because doing so is a known method enabling a view of the shape of the reflected pulse as well as measuring time of flight (as recognized by Williams, ¶21).
Heinrich does not explicitly disclose a correlation of digital time data and samples to estimate a reflectance. Zrnic teaches correlation of digital time data and samples to estimate a reflectance in col 4 lns 6-18, col 6 lns 28 – col 7 ln 2, col. 8 and described in claim 1. It would have been obvious to one of ordinary skill in the art to modify Heinrich to incorporate correlating time data and digital samples in order to estimate the reflectivity of an object because the relationship between these factors is well known in the art as taught by Zrnic in col 2 lns 50-56 and “yields the differential reflectivity which is a useful variable for detecting presence of hail” Zrnic col. 6 lns 34-40.
	2, 15. the combination of Heinrich, Gavish and Williams renders obvious wherein the first time stamp and second time stamp of the first channel (taught by Williams) correspond to the analog signal reaching the first voltage threshold respectively at first and second times (Heinrich discloses that the time data correspond to the current Ipd as the analog signal), and the first time stamp and second time stamp of the second channel correspond to the analog signal reaching the second voltage threshold respectively at third and fourth times (taught by Williams). It would have been obvious for a person having ordinary skill in the art to incorporate this aspect of Williams as well into Heinrich when combining Williams to teach the multiple channels employed with different thresholds recording independent time data. 
	3, 16. Heinrich discloses wherein integrating the analog signal comprises integrating the analog signal over a scan interval (time slots TS1, TS2) of the LIDAR system.
	4, 17. Heinrich discloses wherein the scan interval corresponds to a range of operation (time slots TS1, TS2 correspond to a range of time during which distance-measuring-device 50 expects to receive the pulse) of the LIDAR system.
	5, 18. Heinrich discloses wherein the analog signal tracks an instantaneous output (“the voltage across the photosensitive element 27 is proportion[al] to the generated current Ipd and thus provides a voltage to be compared with a second adjustable threshold voltage”, paragraph [0046], so voltage is tracked instantaneously) of a photosensitive element (photosensitive element 27) of the detector (sensor 26).
26. Heinrich does not explicitly disclose, however Zrinc teaches correlating the digital time data and the digital sample to estimate a total reflected energy of the reflected light pulse includes at least: estimating a duration of the reflected light pulse (Zrinc col 3 lns 35-55); and estimating a maximum value of the analog signal based on the estimated duration of the reflected .
Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art does not disclose estimating a duration of the reflected light pulse to include determining an average of a difference between the second time stamp of the first channel and the first time stamp of the first channel, and a difference between the second time stamp of the second channel and the first time stamp of the second channel in combination with the other claimed features. The closet prior art does not disclose the maximum value of the analog signal is estimated as being proportional to the ratio of the value of the digital sample to the estimated duration in combination with the other claimed features.
Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            


	/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645